DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive.  Amendments to the current set of claims have changed the scope of the claimed invention minorly, and the previous prior art rejection still reads upon the claimed invention.
On pages 6-7, Applicant discusses the amendments made to the Specification, Abstract and claims.  The Examiner withdraws the objection to the Abstract and to the claims due to the amendments made by Applicant.  However, the Examiner notes that the WIPO publication number here refers to the PCT entry of the instant application, so this Specification objection remains.
On pages 7-8, Applicant discusses the previous 112 rejections.  The Examiner has withdrawn them due to the amendments made by Applicant.
On pages 9-11, Applicant argues against the previous prior art rejection.  Specifically, Applicant argues that the 103 combination of Hur, (KR100827221) and Nakayama, (US 2009/0283465), does not disclose independent Claim 1 because primary reference Hur only generally teaches backwashing according to the filtration cycle and secondary reference Nakayama allegedly only discloses backwashing its membrane module with filtered water produced by said membrane module, not the water produced by the activated carbon adsorption media.  The Examiner notes that the limitation in question is “backwashing the membranes with the filtered and adsorbed water, wherein the filtered and adsorbed water bypasses the adsorption media as the filtered and adsorbed water flows back to the membranes for backwashing”.   Here, the Examiner notes that primary reference Hur discloses “backwashing the membranes” and Nakayama discloses the remainder of the limitation, “backwashing the membranes with the filtered and adsorbed water, wherein the filtered and adsorbed water bypasses the adsorption media as the filtered and adsorbed water flows back to the membranes for backwashing”.
Applicant asserts while the water in Nakayama flows from the activated carbon cartridge to the membrane and then the filtered water flows to backwash the membrane and then said filtered water backwashes the membrane, that there is no teaching that the filtered water bypasses the activated carbon cartridge when it performs the backwashing.   Applicant also argues that while Nakayama states that when the membrane module is cleaned by back pressure, it is possible to prevent backflow of the raw water from the membrane side to the activated carbon side, it does not mean that the filtered water “explicitly” or “needs” to bypass the activated carbon cartridge.  The Examiner finds this argument by Applicant unpersuasive because the water being used to backwash the membrane module in Nakayama is already filtered by the membrane and has already been adsorbed (cleaned) by the adsorption media.  The Examiner notes that this backwashing fluid (filtered and adsorbed water) in Nakayama does not go through the activated carbon cartridge (adsorption media), hence it must “bypass” this adsorption media.  The Examiner notes that the fact that Nakayama then explicitly states that the backwashing fluid is prevented from further entering the adsorption media indicates that the backwashing fluid bypasses the adsorption media when backwashing the membrane module.  The Examiner finds the limitation as written broader than what Applicant asserts because the claim never says that the backwashing water/fluid must actually “go around” the adsorption media when it “bypasses” the adsorption media as argued by Applicant.  Thus, the Examiner finds this argument unpersuasive.
Specification
The disclosure is objected to because of the following informalities: the WIPO patent publication number and publication date should be inserted after the application number and filing date.  
Appropriate correction is required.
The use of the term Zeeweed, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 9 is objected to because of the following informalities:  the limitation “of oxidant as Cl2” on line 7 should be rewritten as “of the oxidant as Cl2”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the limitation “of oxidant as Cl2” on line 7 should be rewritten as “of the oxidant as Cl2”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  the limitation “the immersed membranes” on line 2 should be rewritten as “the membranes” because every other recitation after the first recitation of “immersed membranes” states “the membranes” instead.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  the limitation “the sealed sorption module” on line 1 should be rewritten as “the sorption module” because every other recitation after the first recitation states “the sorption module” instead.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “water” on line 1 of the claim.  It is not clear if this “water” is the same “water” as recited on line 2 of Claim 1, or if it is different.
Claim 20 recites the limitation “water” on line 1 of the claim.  It is not clear if this “water” is the same “water” as recited on line 2 of Claim 1, or if it is different.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10, 18 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur et al., KR100827221, (“Hur”, Machine Translation of KR100827221, published 2008, 13 total pages), in view of Nakayama, (US 2009/0283465).
Claims 1-3, 10, 18 & 21 is directed to a process for operating immersed membranes, a method type invention group.
Regarding Claims 1-3, 10, 18 & 21, Hur discloses a process for operating immersed membranes, (See page 1, See lines 16-22, page 2, lines 46-49), comprising steps of, filtering water through the membranes to produce a filtered water, (Immersion Type Membrane Filtration Tank 4, See Figure 1/2 and See page 2, lines 46-49, page 3, lines 106-108); flowing the filtered water through an adsorption media to produce a filtered and adsorbed water, (Granular Activated Carbon (GAC) Filtration Device 5, See Figure 1/2  and See page 3, lines 108-109); and, backwashing the membranes with the filtered and adsorbed water, (See page 5, lines 165-173).
Hur does not explicitly disclose wherein the filtered and adsorbed water bypasses the adsorption media as the filtered and adsorbed water flows back to the membranes for backwashing.
Nakayama discloses a process for operating immersed membranes wherein the filtered and adsorbed water bypasses the adsorption media as the filtered and adsorbed water flows back to the membranes for backwashing, (Connecting Pipe 20 between Casings 1 & 2 (holding each of Activated Carbon Cartridge 5 and Membrane Cartridge 5) is closed, See Figure 1, and See paragraphs [0102], [0103] & [0027], Nakayama; alternatively Butterfly Valve in Port 34 between AC Cartridge 4 and Membrane 5 is closed within Casing 30, See Figure 3, and See paragraphs [0112], [0113], [0121] & [0027], Nakayama).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of Hur by incorporating 
wherein the filtered and adsorbed water bypasses the adsorption media as the filtered and adsorbed water flows back to the membranes for backwashing 
as in Nakayama because “when the membrane module is being cleaned by back pressure, it is possible to prevent back flow of the raw water from the membrane module side to the activated carbon side”, (See paragraph [0027], Nakayama), so that “raw water in which impurities and the like that have been removed from the membrane module are floating can be discharged to the outside”, (See paragraph [0027], Nakayama), instead.
Additional Disclosures Included:
Claim 2: The process of claim 1 comprising a step of filtering additional water periodically to produce additional filtered water without flowing the additional filtered water through the adsorption media, (See page 5, lines 165-173, Hur; and Connecting Pipe 20 between Casings 1 & 2 (holding each of Activated Carbon Cartridge 5 and Membrane Cartridge 5) is closed, See Figure 1, and See paragraphs [0102], [0103] & [0027], Nakayama).
Claim 3: The process of claim 1 wherein the filtered and adsorbed water passes through a conduit in a module containing the adsorption media as the filtered and adsorbed water flows back to the membranes for backwashing, (Filtration Pipe 16 in Casing 30, See Figure 3, and See paragraphs [0112], [0113], [0121] & [0027], Nakayama).
Claim 10: The process of claim 1 wherein the membranes are backwashed not more than 5 times per day.
Claim 18: The process of claim 1 wherein the adsorption media is granular activated carbon, (GAC Device 5, See Figure 1, and See page 2, lines 46-53, Hur; and  Activated Carbon Cartridge 4, See Figures 1/2 and See paragraph [0077], Nakayama).
Claim 21: The process of claim 1 wherein the adsorption media is contained in a sealed sorption module in a tank, (Activated Carbon Cartridge 4, See Figures 1/2 and See paragraph [0077] & [0085], Nakayama).
Claims 9, 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur et al., KR100827221, (“Hur”, Machine Translation of KR100827221, published 2008, 13 total pages), in view of Nakayama, (US 2009/0283465), further view of Cote, (US 2011/0272335).
Claims 9, 14 & 15 are directed to a process, a method type invention group.
Regarding Claims 9, 14 & 15, modified Hur discloses the process of claim 1 wherein in the step of backwashing the membranes, the filtered and adsorbed water contains a chemical, (See page 5, lines 164-170, Hur), but does not explicitly disclose using an oxidant so as to expose the membranes to a weekly dosage of the oxidant equivalent to 700 minutes*mg/L of Cl2, or less.
Cote discloses a process using an oxidant so as to expose the membranes to a weekly dosage of the oxidant equivalent to 700 minutes*mg/L of Cl2, or less, (See paragraph [0006], Cote; one of ordinary skill can select a disclosed value of 1 time a week, a disclosed concentration of 100 mg/L and a disclosed contact time of “several minutes” which indicates as little as 3 minutes according to the dictionary definition of “several” provided in the Conclusion section below, such that 1 weekly time period includes 3 minutes x 100 mg/L chlorine produces 300 minutes*mg/L of oxidant, anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art to have modified the process of modified Hur by incorporating 
using an oxidant so as to expose the membranes to a weekly dosage of the oxidant equivalent to 700 minutes*mg/L of Cl2, or less 
as in Cote so as to provide “maintenance cleaning” which “is used to sustain the operation of immersed membranes”, (See paragraph [0006], Cote), by applying “to the membrane surface and allowed to react there with minimal negative impact on biomass in the membrane tank”, (See paragraph [0034], Cote), while it inhibits “fouling”, (See paragraph [0002], Cote).
Additional Disclosures Included:
Claim 14: The process of claim 9 wherein the membranes are exposed to a weekly dosage of  the oxidant equivalent to 500 minutes*mg/L of Cl2, or less, (See paragraph [0006], Cote; one of ordinary skill can select a disclosed value of 1 time a week, a disclosed concentration of 100 mg/L and a disclosed contact time of “several minutes” which indicates as little as 3 minutes according to the dictionary definition of “several” provided in the Conclusion section below, such that 1 weekly time period includes 3 minutes x 100 mg/L chlorine produces 300 minutes*mg/L of oxidant, anticipating the claimed range at that value).
Claim 15: The process of claim 9 wherein the oxidant is dosed in an amount effective to provide a more porous biofilm or fouling layer without substantially killing or removing the biofilm or fouling layer, (See paragraph [0006], [0034] & [0035], Cote).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur in view of Nakayama, in further view of Cote et al., (“Cote 2”, US 2001/0052494).
Claim 10 is directed to a process, a method type invention group.
Regarding Claim 10, modified Hur discloses the process of claim 1 but does not disclose wherein the membranes are backwashed not more than 5 times per day.
Cote 2 discloses a process wherein the membranes are backwashed not more than 5 times per day, (See paragraph [0072], Cote 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modified Hur by incorporating
wherein the membranes are backwashed not more than 5 times per day
as in Cote 2 in order to “provide an appropriate contact time…without allowing the membranes to dry between pulses [of backwashing/cleaning] and without using excessive amounts of chemicals” to “reduce the rate of decline in the permeability of the membranes so that intensive recovery cleaning is required less frequently”, (See Abstract, Cote 2).
Claims 11 & 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur in view of Nakayama, in further view of Pedersen et al., (“Pedersen”, US 2004/0007527).
Claim 11 is directed to a process for operating immersed membranes, a method type invention group.
Regarding Claim 11, modified Hur discloses the process of claim 1 but does not disclose wherein the membranes are not treated to regenerative recovery cleaning over a period of at least 6 months.
Pedersen discloses a process wherein the membranes are not treated to regenerative recovery cleaning over a period of at least 6 months, (See paragraph [0109]; Pedersen anticipates the claimed range at 6 months).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modified Hur by incorporating
wherein the membranes are not treated to regenerative recovery cleaning over a period of at least 6 months
as in Pedersen in order to “to reduce excessive loss of permeability” and “substantially increases their useful life”, (See paragraph [0109], Pedersen).
Regarding Claims 22-25, modified Hur discloses the process of claim 21, wherein the sealed sorption module is located next to a membrane module comprising the membranes or attached to the top of the membrane module, (Activated Carbon Cartridge 4 next to Membrane Cartridge 5 as part of a module/Casing, See Figure 1 or 3, Nakayama).
Modified Hur does not disclose the sealed sorption module above the membrane module.
Pedersen discloses placing duplicate modules above each other such that the sealed sorption module next to the membrane module of modified Hur is above a duplicate sealed sorption module next to a membrane module, (Membrane Modules ).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modified Hur by incorporating 
the sealed sorption module above the membrane module 
as in Pedersen to “form cassettes having continuous vertical flow channels” and “cover a substantial part of the cross sectional area of an open tank”, (See Abstract, Pedersen), to “more completely fill tanks of varying depths” and “providing a large surface area of membranes…for each cubic metre of volume of the element”, (See paragraph [0120], Pedersen), thus providing more filtration.
Additional Disclosures Included:
Claim 23: The process of claim 22 wherein flowing the filtered water through the adsorption media comprises flowing the filtered water through a potting head of the membrane module connected to the interior of the sealed sorption module, (Permeate Channels 2028, Headers 2014/2012, Permeate Collectors 2100, See paragraphs [0116], [0125] or [0126], Pedersen; and Filtration Water Pipe 16, Connecting Pipe/Port 20/34 and Discharge Pipe 11a, See Figure 1 or 3, See paragraph [0102], [0103], [0112], [0113], & [0027], Nakayama).
Claim 24: The process of claim 23 wherein the sealed sorption module has a bypass conduit connected to another potting head of the membrane module and wherein by-passing the adsorption media comprises flowing the filtered and adsorbed water through the bypass conduit to the other potting head of the membrane module, (Permeate Channels 2028, Headers 2014/2012, Permeate Collectors 2100, See paragraphs [0116], [0125] or [0126], Pedersen; and Filtration Water Pipe 16, Connecting Pipe/Port 20/34 and Discharge Pipe 11a, See Figure 1 or 3, See paragraph [0102], [0103], [0112], [0113], & [0027], Nakayama).
Claim 25: The process of claim 24 comprising extracting a permeate through a permeate and backwash pipe connected to the interior of the sealed sorption module and the bypass conduit of the membrane module, (Permeate Channels 2028, Headers 2014/2012, Permeate Collectors 2100, See paragraphs [0116], [0125] or [0126], Pedersen; and Filtration Water Pipe 16, Connecting Pipe/Port 20/34 and Discharge Pipe 11a, See Figure 1 or 3, See paragraph [0102], [0103], [0112], [0113], & [0027], Nakayama).
Claims 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur in view of Nakayama, in further view of Mahendran et al., (“Mahendran”, US 5,639,373).
Claims 12 & 13 are directed to a process for operating immersed membranes, a method type invention group.
Regarding Claim 12, modified Hur discloses the process of claim 1 comprising wherein filtering water through the membranes comprises filtering the water through the membranes, (Immersion Type Membrane Filtration Tank 4, See Figure 1/2 and See page 2, lines 46-49, page 3, lines 106-108, Hur), but does not explicitly disclose by gravity and creating a transmembrane pressure of not more than 20 kPa through the membranes
Mahendran discloses a method comprising filtering water through the membranes by gravity and creating a transmembrane pressure of not more than 20 kPa through the membranes, (See column 5, lines 11-22 or column 10, lines 40-62, Mahendran; Mahendran anticipates the claimed range from 0.7 kPa up to 20 kPa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hur by incorporating 
filtering by gravity and creating a transmembrane pressure of not more than 20 kPa through the membranes 
as in Mahendran because “the goal is to filter a slow moving or captive substrate [contaminant] in a large container under ambient…pressure…to maximize the efficiency of a skein [a membrane] which does so (filters) practically and economically”, (See column 3, lines 5-10, Mahendran), so “that the cost of any pump to withdraw permeate is avoided”, (See column 9, lines 65-67, column 10, lines 1-2, Mahendran).
Regarding Claim 13, modified Hur discloses the process of claim 1 or 9, but does not explicitly disclose wherein filtering water through the membranes comprises filtering the water through the membranes at a flux of 20 L/m2/h or more.
Mahendran discloses a process comprising filtering water comprises filtering the water through the membranes through the membranes at a flux of 20 L/m2/h or more, (Curve 3, See Figure 1, and See column 11, lines 43-53, column 27, lines 55-56, and See column 5, lines 11-22; A specific flux of 0.7 L/m2/h/kPa with a selected disclosed pressure of 30 kPa produces a flux of 21 L/m2/h, anticipating the claimed range at that value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modified Hur by incorporating
wherein filtering water through the membranes comprises filtering the water through the membranes at a flux of 20 L/m2/h or more
as in Mahendran in order to provide “a desirable flux…to enable permeate to be collected from at least one header” and “provides the appropriate transmembrane pressure differential of the fibers under operating process conditions”, (See column 4, lines 35-40, Mahendran), while noting “the goal is to filter a slow moving or captive substrate [contaminant] in a large container under ambient…pressure…to maximize the efficiency of a skein [a membrane] which does so (filters) practically and economically”, (See column 3, lines 5-10, Mahendran), so “that the cost of any pump to withdraw permeate is avoided”, (See column 9, lines 65-67, column 10, lines 1-2, Mahendran).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur in view of Nakayama, in further view of Cote, and in further view of Adams et al., (“Adams”, US 2007/0051679).
Claims 16 & 17 are directed to a process for operating immersed membranes, a method type invention group.
Regarding Claim 16, modified Hur discloses the process of claim 9 but does not explicitly disclose further comprising draining a tank containing the membranes after a backwash.
Adams discloses a process, (See Abstract, Adams), further comprising draining a tank containing the membranes after a backwash, (See paragraphs [0085] & [0087], Adams).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modified Hur by incorporating
further comprising draining a tank containing the membranes after a backwash as in Cote 2 so that “the liquid level in the membrane tank…is lowered…at, or near the top of, an area where sludge may accumulate”, (See paragraph [0085], Adams).  By doing so, it will “immediately remove the dislodged sludge” via aeration/backwashing, (See paragraph [0087], Adams).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur in view of Nakayama, in further view of Cote, in further view of Adams, and in further view of Cote, (“Cote 3”, US 6,228,271).
Claim 17 is directed to a process for operating immersed membranes, a method type invention group.
Regarding Claim 17, modified Hur discloses the process of claim 16 but does not disclose further comprising performing an integrity test of the membranes while the tank is empty.
Cote 3 discloses a process further comprising performing an integrity test of the membranes while the tank is empty.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of modified Hur by incorporating
further comprising performing an integrity test of the membranes while the tank is empty
as in Cote 3 in order to “easily expose wet membranes to air” and “create a partial vacuum”, (See column 5, lines 54-65, Cote 3), such that it provides “means of calculating the leakage flow and/or the logarithmic deterioration of the said membrane” resulting in parameters that “are useful for determining the state of the membrane more precisely”, (See column 5, lines 36-41, Cote 3).  By doing so, “this type of process is intended to quickly locate leaks so that the defective elements responsible for the local leak can be repaired or replaced”, (See column 1, lines 48-54, Cote 3).
Claims 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur in view of Nakayama, in further view of Cote, and in further view of Mahendran et al., (“Mahendran”, US 5,639,373).
Claims 19 & 20 are directed to a process for operating immersed membranes, a method type invention group.
Regarding Claim 19, modified Hur discloses the process of claim 9 but does not explicitly disclose wherein filtering water through the membranes comprises filtering the water through the membranes by gravity.
Mahendran discloses a method wherein filtering water through the membranes comprises filtering the water through the membranes by gravity, (See column 5, lines 11-22 or column 9, lines 61-67, column 10, lines 1-5, and column 10, lines 40-62, Mahendran).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hur by incorporating 
wherein filtering water through the membranes comprises filtering the water through the membranes by gravity 
as in Mahendran because “the goal is to filter a slow moving or captive substrate [contaminant] in a large container under ambient…pressure…to maximize the efficiency of a skein [a membrane] which does so (filters) practically and economically”, (See column 3, lines 5-10, Mahendran), so “that the cost of any pump to withdraw permeate is avoided”, (See column 9, lines 65-67, column 10, lines 1-2, Mahendran).
Regarding Claim 20, modified Hur discloses the process of claim 9 but does not explicitly disclose wherein filtering water through the membranes comprises filtering the water through the membranes by gravity under a head pressure of 25 kPa or less.
Mahendran discloses wherein filtering water through the membranes comprises filtering the water through the membranes by gravity under a head pressure of 25 kPa or less, (See column 4, lines 53-67, column 5, lines 11-22 or column 9, lines 61-67, column 10, lines 1-5, and column 10, lines 40-62, Mahendran; Mahendran anticipates the claimed range from 0.7 kPa up to 25 kPa; or alternatively 3.5 kPa to 25 kPa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Hur by incorporating 
wherein filtering water through the membranes comprises filtering the water through the membranes by gravity under a head pressure of 25 kPa or less 
as in Mahendran because “the goal is to filter a slow moving or captive substrate [contaminant] in a large container under ambient…pressure…to maximize the efficiency of a skein [a membrane] which does so (filters) practically and economically”, (See column 3, lines 5-10, Mahendran), so “that the cost of any pump to withdraw permeate is avoided”, (See column 9, lines 65-67, column 10, lines 1-2, Mahendran).

Conclusion

    PNG
    media_image1.png
    229
    769
    media_image1.png
    Greyscale

The definition of “several” above from dictionary.com at https://www.dictionary.com/browse/several is relied upon in the prior art rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779